 

Exhibit 10.7

 

 [edsk.jpg]

 

AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

DATED DECEMBER 4, 2007

  

 


MICHAEL H. JORDAN

 

 

Pursuant to the terms of the Amended and Restated 2003 Incentive Plan of
Electronic Data Systems Corporation, you have been awarded a stock option right
to acquire EDS Common Stock, subject to the terms and conditions described in
this agreement:

 

STOCK OPTIONS GRANTED

 

255,000

 

STOCK OPTION GRANT PRICE

 

$19.905

 

This grant is made pursuant to the Nonqualified Stock Option Award Agreement
dated as of December 4, 2007, between EDS and you, which Agreement is attached
hereto and made a part hereof.

 

 

--------------------------------------------------------------------------------

 




AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

This Nonqualified Stock Option Award Agreement (herein called the "Agreement")
is made and entered into effective as of December 4, 2007 (the "Date of Grant"),
by and between Electronic Data Systems Corporation, a Delaware corporation
("EDS" or the "Company") and the employee of EDS  (or any of its subsidiaries)
whose printed name is set forth on the cover page and whose printed name and
signature are set forth on the signature page of this Agreement ("Grantee"). 
Except as defined herein, capitalized terms shall have the same meaning ascribed
to them under the Amended and Restated 2003 Incentive Plan of Electronic Data
Systems Corporation, as from time to time amended (the "Plan").  To the extent
that any provision of this Agreement conflicts with the express terms of the
Plan, it is hereby acknowledged and agreed that the terms of the Plan shall
control and, if necessary, the applicable provisions of this Agreement shall be
hereby deemed amended so as to carry out the purpose and intent of the Plan. 

1.         Award of Option.  In order to encourage Grantee's contribution to the
successful performance of the Company, Grantee's agreement not to disclose
confidential and proprietary information relating to EDS and/or its clients, and
in consideration of the performance of future services of Grantee to the
Company, EDS hereby awards to Grantee as of the Date of Grant, pursuant to the
terms of the Plan and this Agreement, an option (the "Option") to purchase from
EDS, at $19.905 per share (the "Option Price"), that number of shares of EDS
Common Stock set forth on the cover page of this Agreement (the "Option
Shares").  The Option Price and Option Shares are subject to adjustment pursuant
to Paragraph 9 below.  The Grantee hereby acknowledges and accepts such grant
and agrees to accept the Option and if exercised, acquire shares of EDS Common
Stock covered thereby, upon such terms and subject to such conditions,
restrictions and limitations contained in this Agreement and the Plan.

2.         Vesting; Conditions to Exercise.

(a)        Subject to termination of the Option or the earlier vesting of the
Option Shares pursuant to this Agreement or the Plan, on the Vesting Date (as
hereinafter defined), Grantee shall become vested in one-hundred percent (100%)
of the total number of Option Shares, which shall then be considered Vested
Option Shares (as defined below), and with Grantee able to purchase shares of
Common Stock covered by such Vested Option Shares. 

(b)        Except as otherwise provided in Paragraph 3 below, Grantee is
entitled to purchase at any time or from time to time shares of Common Stock
covered by Vested Option Shares beginning on the date on which such Option
Shares become Vested Option Shares and ending at 2:30 P.M., Plano, Texas time,
on the fourth (4th) anniversary of the Date of Grant. 

(c)        The Option shall be considered exercised as to all or a portion of
the Vested Option Shares on the first business day on which both (i) and (ii)
below have occurred:

(i)          Receipt of notice by the EDS Stock Plans Administration or a
designated administrative agent specifying, among other things, the number of
Vested Option Shares to be exercised; and

(ii)        Payment to EDS of the Option Price for each Vested Option Share to
be purchased in cash or by means of tendering EDS Common Stock owned by the
Grantee or a combination thereof, provided that such owned shares of EDS Common
Stock (x) are freely transferable and (y) have been owned by the Grantee for at
least six-months prior to the tender thereof.

(d)        In all cases, exercise of the Option must comply with applicable law.

 

 2

--------------------------------------------------------------------------------

 

3.         Effect of Certain Events. 

(a)        Except as provided in the Grantee's current Change of Control
Employment Agreement (or pursuant to the terms of any subsequent change of
control employment agreement), if Grantee's employment with the Company is
terminated prior to the Vesting Date involuntarily for Cause or by voluntary
termination without the consent of the EDS Board of Directors, then the Option
and Grantee's right to continue to vest in the Option Shares granted hereunder
shall terminate, without any payment of consideration by the Company to Grantee,
unless expressly determined otherwise by the Committee, in its sole, absolute
and unfettered discretion.

(b)        If Grantee's employment with the Company is terminated prior to the
Vesting Date by voluntary termination with the consent of the EDS Board of
Directors, then the Option and Grantee's right to continue to vest in the Option
Shares granted hereunder shall continue to vest as described in Paragraph 2(a)
above as if the Grantee had remained employed by the company and until such time
as the Option Shares expire as described in Paragraph 2(b) above.

(c)        If Grantee's employment with the Company is involuntarily terminated
prior to the Vesting Date, then, a pro rata amount of the Option Shares shall be
considered to become immediately and unconditionally Vested Option Shares
without regard to Paragraph 2 above, which will be determined by multiplying the
number of Options Shares granted by a fraction (not to exceed 1.0), the
numerator of which shall be the number of complete months between the Date of
Grant and the date of the applicable separation event, and the denominator being
twelve (12).  The Grantee may purchase some or all of the Vested Option Shares
that exist as of and on Grantee's employment termination date for the two-year
period commencing on the date of the termination.

(d)        Without limitation to Grantee's rights under his current Change of
Control Employment Agreement (or pursuant to the terms of any subsequent change
of control employment agreement), if Grantee's employment with the Company is
terminated prior to the Vesting Date because of death or Total Disability, then
a pro rata amount of the Option Shares shall be considered to become immediately
and unconditionally Vested Option Shares without regard to Paragraph 2 above, by
multiplying the number of Option Shares granted by a fraction (not to exceed
1.0), the numerator of which shall be the number of complete months between the
Date of Grant and the date of the applicable event, and the denominator being
twelve (12).  The Grantee or the Beneficiary (if any), or the representative of
Grantee's estate may purchase some or all of the Vested Option Shares that exist
as of and on Grantee's employment termination date for the two-year period
commencing on the date of the termination.

(e)        If Grantee's employment with the Company is terminated voluntarily
with the consent of the EDS Board of Directors during the period commencing on
the Vesting Date and ending at 2:30 P.M., Plano, Texas time, on the fourth (4th)
anniversary of the Date of Grant, then Grantee shall be entitled to purchase
that number of outstanding Vested Option Shares that exist as of and on
Grantee's employment termination date at any time or from time to time until the
fourth (4th) anniversary of the Date of Grant.

(f)        If Grantee's employment with the Company is terminated involuntarily
without Cause or by reason of death or Total Disability during the period
commencing on the Vesting Date and ending at 2:30 P.M., Plano, Texas time, on
the fourth (4th) anniversary of the Date of Grant, then Grantee or the
Beneficiary (if any), or the representative of Grantee's estate shall be
entitled to purchase that number of outstanding Vested Option Shares that exist
as of and on Grantee's employment termination date at any time or from time to
time for the shorter of (i) the two-year period commencing on the date of the
termination, or (ii) the period ending at 2:30 P.M., Plano, Texas time, on the
fourth (4th) anniversary of the Date of Grant.

(g)        If Grantee's employment with the Company is terminated voluntarily
without the consent of the EDS Board of Directors or involuntarily for Cause
during the period commencing on the Vesting Date and ending at 2:30 P.M., Plano,
Texas time, on the fourth (4th) anniversary of the Date of Grant, then Grantee
shall be entitled to purchase that number of outstanding Vested Option Shares
that exist as of and on Grantee's employment termination date at any time or
from time to time for the shorter of (i) the ninety (90) day period commencing
on the date of the termination, or (ii) the period ending at 2:30 P.M., Plano,
Texas time, on the fourth (4th) anniversary of the Date of Grant.

 

3

--------------------------------------------------------------------------------

 

(h)        In the event of a Change of Control, the Grantee's separate Change of
Control Employment Agreement shall govern with respect to determining the effect
of such change of control on the Option Shares granted pursuant to this
agreement.

(i)         If Grantee's employment with the Company is not terminated, but the
scope thereof is voluntarily modified as a result of a leave of absence,
reduction in work hours below that typically expected of a full-time employee or
similar modification, then, unless expressly determined otherwise by the
Committee in its sole discretion, the Options shall cease to vest pursuant to
Paragraph 2 above on any Vesting Date during the period that such modification
of employment remains in effect.  Vesting shall resume after Grantee returns to
work hours expected of a full-time employee, with the appropriate number of
Options becoming vested as if the Grantee had not had a reduction in work hours.

4.         Restrictions on Transfer.  Except as provided in Section 14 of the
Plan, the Option granted hereunder to Grantee may not be sold, assigned,
transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise.  Consistent with the foregoing
and except as contemplated by Paragraph 5 below, no right or benefit under this
Agreement shall be subject to transfer, anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, whether voluntary, involuntary, by
operation of law or otherwise, and any attempt to transfer, anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void.  No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities or torts of the person entitled to such benefits. 
If Grantee or Grantee's Beneficiary (if any) after Grantee's death shall become
bankrupt or attempt to transfer, anticipate, alienate, assign, sell, pledge,
encumber or charge any right or benefit hereunder other than as contemplated by
Paragraph 5 below, or if any creditor shall attempt to subject the same to a
writ of garnishment, attachment, execution, sequestration or any other form of
process or involuntary lien or seizure, then such right or benefit shall cease
and terminate.

5.         Beneficiary Designations.  Grantee may file with the EDS Stock Plans
Administration Department, on such form as may be prescribed by EDS, a
designation of one or more beneficiaries (each, a "Beneficiary") to whom the
right to exercise the Option shall pass in the event of the death of Grantee. 
Grantee shall have the right to change the Beneficiary or Beneficiaries from
time to time; provided, however, that any change shall not become effective
until received in writing by the EDS Stock Plans Administration Department or a
designated administrative agent.  If there is no effective Beneficiary
designation on file at the time of Grantee's death, or if the designated
Beneficiary or Beneficiaries have all predeceased Grantee, the right to exercise
the Vested Option Shares and to purchase shares of Common Stock shall be
determined in accordance with applicable law.

6.         Withholding Tax Requirements.  To the extent that the grant,
delivery, vesting, or exercise of this Option or the disposition of shares of
Common Stock acquired by exercise of this Option, or any other occurrence,
creates a withholding obligation in respect of tax or a similar liability
pursuant to this agreement, EDS shall have the right to withhold shares of stock
or take such other actions necessary to satisfy applicable tax withholding
obligation or other requirements as provided under the terms of the Plan.

7.         Sale and Issuance of EDS Common Stock.  Grantee agrees that Grantee
shall not sell the Vested Option Shares and that EDS shall not be obligated to
issue or deliver any shares of EDS Common Stock if counsel to EDS determines
that such sale issuance, or delivery would violate any applicable law or any
rule or regulation of any governmental authority or any rule or regulation of,
or agreement of EDS with, any securities exchange or association upon which EDS
Common Stock is listed or quoted.  Instead, such shares shall be issued and, if
requested, delivered to Grantee as soon as EDS reasonably anticipates that
issuance and/or delivery, as applicable, will not violate such laws or any rule
or regulation of a stock exchange on which the shares are listed.  EDS shall in
no event be obligated to take any affirmative action in order to cause the
issuance or delivery of shares of EDS Common Stock to comply with any such law,
rule, regulation or agreement.  Subject to the foregoing and upon written
request of Grantee, the EDS Stock Plans Administration Department shall cause
delivery of such shares of EDS Common Stock which Grantee is entitled to receive
pursuant to this Agreement, provided, however, that the Company shall not be
required to deliver shares of such EDS Common Stock until Grantee has complied
with his or her obligations to satisfy the applicable withholding tax
requirements pursuant to Paragraph 6 above.

 

4

--------------------------------------------------------------------------------

 

8.         Prerequisites to Benefits.  Neither Grantee nor any person claiming
through Grantee shall have any right or interest in the Option awarded
hereunder, unless and until all of the terms, conditions and provisions of this
Agreement and the Plan which affect Grantee or such other person shall have been
complied with as specified herein and therein.  Grantee acknowledges that as a
condition to receipt of the grant made hereunder, Grantee shall have delivered
to the Company an executed copy of this Nonqualified Stock Option Award
Agreement and an executed Equity Related Agreement (hereinafter defined) if a
current version of such Equity Related Agreement is not already on file as
determined by the sole discretion of the Committee.

9.         No Rights as a Stockholder Prior to Exercise; No Payment of Dividends
or Dividend Equivalents; Adjustments.

(a)        Grantee shall not have any right, title or interest in, or be
entitled to vote or receive distributions in respect of, or otherwise be
considered the owner of, any of the Option Shares covered by the Option unless
and until Grantee has purchased the shares of Common Stock covered by Vested
Option Shares in accordance with the terms of this Agreement and has complied
with the other applicable provisions of this Agreement and the Plan, including
Paragraph 6.

(b)        The Option shall be subject to adjustment (including, without
limitation, as to the number of Option Shares and Option Price per share) in the
sole discretion of the Board of Directors of EDS and in such manner as the Board
of Directors of EDS may deem equitable and appropriate in connection with the
occurrence of any of the events described in Section 15 of the Plan following
the Date of Grant.

10.        Certain Definitions.  For purposes of this Agreement, the following
additional definitions shall be applicable:

"Equity Related Agreement" shall mean an agreement between the Company and the
Grantee associated with the grant of Option Shares evidenced by this Agreement
which contains terms, condition and provisions regarding one or more of (a)
competition by the Grantee with the Company; (b) maintenance of confidentiality
of the Company's and/or clients' information; and (c) such other matters deemed
necessary, desirable or appropriate by the Company for such an agreement in view
of the rights and benefits conveyed in connection with the grant evidenced by
this Agreement.

"Total Disability" shall be determined by regulation of the Committee from time
to time in its sole discretion.

"Vested Option Shares" shall mean shares of EDS Common Stock the Grantee is
entitled to receive upon exercise of the Option and fulfillment of any other
terms and conditions applicable to the Grantee under this Agreement and/or the
Plan.

"Vesting Date" shall mean December 4, 2008 so long as the New York Stock
Exchange shall be open for trading on such date (or on the preceding business
day if there shall have been no trading on the Vesting Date), unless otherwise
provided for in Paragraph 2 or Paragraph 3 above.

11.        Miscellaneous Provisions.  For purposes of this Agreement, the
following miscellaneous provisions shall be applicable:

(a)        Receipt and Review of the Amended and Restated 2003 Incentive Plan of
Electronic Data Systems Corporation Prospectus.  Grantee acknowledges receipt of
a copy of the Plan Prospectus relating thereto and to the Common Stock.  Grantee
further acknowledges notice of the terms, conditions, restrictions and
limitations contained in the Plan and acknowledges the restrictions set forth in
this Agreement.

 

5

--------------------------------------------------------------------------------

 

(b)        Conflicts.  The Company and Grantee agree to be bound by all of the
terms, conditions, restrictions and limitations of the Plan which shall be
amended from time to time in accordance with the terms thereof, but no such
amendment shall, without Grantee's consent, adversely affect the rights
specifically granted Grantee hereunder.

(c)        Compliance with Section 409A of the Internal Revenue Code. 
Notwithstanding any provision in this Agreement to the contrary, this Agreement
will be interpreted and applied so that the Agreement does not fail to meet, and
is operated in accordance with, the requirements of Section 409A of the Internal
Revenue Code.

(d)        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of and be enforceable by Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that Grantee may not assign any rights or obligations under
this Agreement except to the extent and in the manner expressly permitted
herein.  From and after the death of Grantee, the term "Grantee" shall be deemed
to include the Beneficiary of Grantee (if any) or the Grantee's estate.

(e)        Notices.  Any notice under this Agreement to the Company shall be
addressed to EDS Stock Plans Administration Department at 5400 Legacy Drive,
Plano, Texas 75024-3199 and any notice to Grantee shall be addressed to Grantee
at the address listed within the Company employee records.  However, either
party may at any time notify the other in writing of a new address for such
purpose.

(f)         Severability.  If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been entered into with the invalid, illegal
or unenforceable provision or portion thereof eliminated.

(g)        Headings.  The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.

(h)        Equitable Relief.  The Company shall be entitled to enforce the terms
and provisions of this Agreement by an action for injunction or specific
performance or an action for damages or all of them, and any such action,
including an action seeking specific performance or injunctive relief, may be
brought in Plano, Collin County, Texas.

(i)         Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of
Delaware.  Any action, suit or proceeding arising out of any claim against the
Company under this Agreement shall be brought exclusively in the federal or
state courts located in the state in which the Company has its principal
business headquarters.

(j)         Determinations by Committee.  All references in this Agreement to
determinations to be made by the Committee shall be deemed to include
determinations by any person or persons to whom the Committee may delegate such
authority in accordance with the rules adopted thereby.  Notwithstanding
anything contained in this Agreement to the contrary, the Committee has complete
discretion as to whether or not to make any determinations hereunder, and to the
extent it or its delegate does so make any determinations, such determinations
are final.

(k)        No Liability.  No member of the Committee or any other person to whom
the authority has been delegated shall be liable for anything done or omitted to
be done by him or her, by any member of the Committee, or by any officer of the
Company in connection with the performance of any duties or responsibilities
under the Plan or this Agreement, except for his or her own willful misconduct
or as expressly provided by applicable law.

 

6

--------------------------------------------------------------------------------

 

(l)         Validity of Agreement.  This Agreement shall be valid, binding and
effective upon EDS on the Date of Grant.  However, the grant contained in this
Agreement shall be forfeited by the Grantee and this Agreement shall have no
force and effect if it is not duly executed (whether manually and/or by
electronic signature acceptable to EDS) by the Grantee within 60 days of the
Date of Grant.

(m)       Employment Relationship. Notwithstanding any other provisions of this
Agreement and unless contrary to applicable law or the terms of a written
contract executed by an officer of EDS, employment with EDS is for an indefinite
term and may be ended, with or without cause, at any time by either the Grantee
or EDS, with or without previous notice.  Nothing in this document will be
construed to oblige EDS to continue Grantee's employment for any particular time
or under any particular terms and conditions of employment. 

(n)        Acquired Rights Waiver. Grantee understands that under the Plan,
grants of stock options are made at the complete discretion of EDS pursuant to
the Plan.  Grantee understands that the Committee has complete authority to
administer, construe and interpret the Plan, establish rules and regulations
concerning the Plan, and perform all other acts deemed reasonable and proper in
that regard, including the power to delegate to others the authority to assist
in the administration of the Plan.  Grantee understands that Grantee does not
acquire any additional rights as a result of being eligible to participate in
the Plan or deciding to exercise Grantee's stock options.  Grantee does not
expect that any future grants will be made under the Plan, or any other plan,
nor does Grantee expect that the benefits accruing under the Plan will be
reflected in any severance, overtime, benefit, retirement or indemnity payments
that EDS or any affiliate or subsidiary may make to Grantee in the future. 
Grantee has been provided with a description of the Plan, and Grantee has read
that description.  Grantee fully understands his/her rights under the Plan, and
in particular that stock options granted under the Plan are non-transferable,
except as provided under Section 14 of the Plan and Paragraph 4 of this
Agreement.  The offer to participate in the Plan does not constitute an acquired
right. Grantee acknowledges and agrees that the stock option grant made
hereunder is not part of Grantee's current employment compensation and that
neither eligibility for, nor participation in, the Plan guarantees any right to
future employment with EDS or any of its subsidiaries or affiliates.

(o)        Data Protection Waiver/Data Privacy Waiver. Grantee understands and
consents to EDS, or its agents or independent contractors appointed to
administer the Plan, obtaining and processing personal information of Grantee's
relevant to the effective administration of the Plan and also consents that such
personal information may be transmitted outside of the country of Grantee's
employment and/or residence as appropriate for EDS business purposes in the
administration of the Plan.

This Nonqualified Stock Option Award Agreement dated as of December 4, 2007 has
been delivered to Grantee pursuant to resolutions approved by the EDS
Compensation and Benefits Committee of the EDS Board of Directors and can be
accepted only by the signature of the Grantee and timely delivery thereof to EDS
in accordance with Paragraph 11(l) of this Agreement.

GRANTEE:                                                         

 

/S/ MICHAEL H. JORDAN                                  

Michael H. Jordan                                                

 

 

7